McFarland, J., dissenting.
— I dissent. I do not think that appellant had any defense under the pleas of “ once *433in jeopardy” and “former acquittal.” If a man in one part of liis newspaper says that a certain person is a thief, and in another part' that he killed his mother, the two libels are just as distinct as are the crimes of larceny and matricide. Putting the two things under one headline, or “article” makes no difference. If the two libels should appear in the same issue of the newspaper, there would be an identity of time of publication; but they would be distinct in every other respect. That identity of time would no more make the two libels one than would a unity of time alone make a joint tenancy at common law.